DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status
This Office action is in response to Applicant’s Amendment filed on 02/22/2021. Claim 1 is amended. Claims 19-20 are cancelled. Claims 21-22 are new claims. Claims 1-18, 21-22 are now pending.
Allowable Subject Matter
Claims 1-18, 21-22 are allowed.
As of claim 1, the closest prior art Ishigame (JP 2019-133061 A) teaches a projection optical system for projecting an image displayed on an image display surface of an image display element as a projection image on a projection surface, wherein the refraction optical system and the refractive reflection optical element are sequentially arranged from the side of the image display surface toward the side of the projection surface, the refractive optical system is composed of a plurality of lenses, and the refractive reflection optical element is a reflection surface ; a single optical element is configured as a single optical element having a refraction medium in close contact with the reflection surface on an incident side of the reflection surface, and an incident surface and an exit surface are formed on the refraction medium, wherein the reflection surface has a curved surface having a refractive power, and at least one of the incident surface an d the exit surface has a refractive power, and an imaging light flux emitted from the refraction optical system is provided. An incident surface of the refractive 
Claims 2-18 are allowed as being dependent on claim 1.
As of claim 21, the closest prior art Ishigame (JP 2019-133061 A) teaches a projection optical system for projecting an image displayed on an image display surface of an image display element as a projection image on a projection surface, wherein the refraction optical system and the refractive reflection optical element are sequentially arranged from the side of the image display surface toward the side of the projection surface, the refractive optical system is composed of a plurality of lenses, and the 
As of claim 22, the closest prior art Ishigame (JP 2019-133061 A) teaches a projection optical system for projecting an image displayed on an image display surface of an image display element as a projection image on a projection surface, wherein the refraction optical system and the refractive reflection optical element are sequentially arranged from the side of the image display surface toward the side of the projection surface, the refractive optical system is composed of a plurality of lenses, and the refractive reflection optical element is a reflection surface ; a single optical element is configured as a single optical element having a refraction medium in close contact with the reflection surface on an incident side of the reflection surface, and an incident surface and an exit surface are formed on the refraction medium, wherein the reflection surface has a curved surface having a refractive power, and at least one of the incident surface an d the exit surface has a refractive power, and an imaging light flux emitted from the refraction optical system is provided. An incident surface of the refractive medium is incident on the refractive reflection optical element, is reflected by the reflection surface, is emitted from an exit surface of the refraction medium, and is imaged as an enlarged image on the projection surface. Ishigame (JP 2019-133061 A) does not anticipate or render obvious, alone or in combination, the second transmissive surface is located at the upper side of the imaginary axis, the reflective surface has a concave shape, -7-Application No. 16/522,846 the second transmissive surface has a convex shape protruding toward the magnifying side, an imaginary line that connects an upper intersection to a lower intersection inclines with respect to an imaginary vertical line perpendicular to the 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
- Prior Art Amano (US 10451962 B2) teaches a projection optical system forms an intermediate image at a position conjugate to a reduction side imaging surface, and forms a final image conjugate to the intermediate image on a magnification side imaging surface. The projection optical system includes a convex mirror disposed to be closer to the magnification side than the intermediate image and at least one lens that has a positive or negative refractive power and is disposed in an optical path so as to be closer to the magnification side than the convex mirror.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on 571-272-2303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SULTAN CHOWDHURY/
Primary Examiner, Art Unit 2882